The exception was to the regularity of the execution; that it issued against the defendant, he being a freeholder, without allowing a stay of six months.
The judgment in this case was entered on what is usually called a judgment note, which contained a warrant to the justice to enter judgment at any time after the date of the note, with stay ofexecution until the 1st. of November 1834. This judgment was entered on the 21st of March 1835, after the stay stipulated for by the note was out; and the question was, whether the defendant was entitled under the law to an additional stay of six months by reason of his freehold.
Brinckloe for the Johnsons, contended that the stay allowed by the law applied to such a case; but Wootten for Neall, insisted that the contract of the parties authorized the issuing an execution at any time after the first of November, and was therefore a waiver by the defendant of the legal stay. It was an agreement under hand and seal, that the stay of execution should terminate by a certain day: — and of this opinion were the court.
                                                   Judgment affirmed.
Brinckloe for plaintiffs.
Wootten for defendants.